People v Graham (2022 NY Slip Op 02738)





People v Graham


2022 NY Slip Op 02738


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, LINDLEY, AND WINSLOW, JJ. (Filed Apr. 22, 2022.) 


MOTION NO. (525/19) KA 16-00756.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vISIAH GRAHAM, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.